Beck, J.
1. Where a contractor had built a house for another-, and, claiming that the building contract had been fully complied with, demanded payment of the part of the contract price which remained unpaid, and the owner, insisting that the contract was not completed in that the plastering in the house was defective as to material and workmanship and was not in accordance with the specifications, refused to pay the balance of the contract price, and the contractor thereupon, in order to obtain payment of the balance, executed a writing wherein it was stipulated that he did thereby “warrant the plastering throughout the said house for a term of twelve months, and should any defect in workmanship or material develop, I guarantee to put same in perfect condition, and should I neglect to attend to and do said work promptly Dr. C. C. King [the owner! has and is hereby empowered to have said work done at my expense.” the owner could maintain an action for damages for a breach of this written undertaking, where defects in workmanship or material developed within the period of time specified, in ease the contractor failed anj neglected to put the plastering in the condition contemplated in the undertaking, and he was not limited to the remedy of having the imperfect and defective work completed and then suing the contractor for the expense incurred.
2. Where one of the questions for determination by the jury was whether certain plastering done by the contractor fulfilled the requirements of given specifications in the building contract, it was competent for an expert to testify as to whether or not it “came up to the specifications.”
3. The portions of the charge excepted to are not open to the criticisms made, and the evidence authorized the verdict.

Judgment affirmed.


All the Justices concur.